1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARISSA LOFTIS, et al.,                               Case No. 16cv2300-MMA (MSB)
12                                       Plaintiffs,
                                                           ORDER GRANTING IN PART AND
13   v.                                                    DENYING IN PART DEFENDANTS’
                                                           MOTION FOR SUMMARY
14   RAMOS, et al.,
                                                           JUDGMENT
15                                     Defendants.
16                                                         [Doc. No. 52]
17
18
19
20          Plaintiffs Marissa Loftis (“Mrs. Loftis”) and her minor child (“Junior”)
21   (collectively, “Plaintiffs”) bring this civil rights action against four officials at R. J.
22   Donovan Correctional Facility, alleging violations of their Fourth and Fourteenth
23   Amendment rights. See Doc. No. 37. Defendants move for summary judgment as to all
24   claims. See Doc. No. 52. Plaintiffs filed an opposition to the motion, to which
25   Defendants replied. See Doc. Nos. 57, 58, 61. The Court took the motion under
26   submission without oral argument pursuant to Civil Local Rule 7.1.d.1. See Doc. No. 62.
27   For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART
28   Defendants’ motion.

                                                       1
                                                                                    16cv2300-MMA (MSB)
1                                                      BACKGROUND1
2               This action arises out of events which occurred on April 17, 2016, at R. J. Donovan
3    Correctional Facility (“RJD”) in San Diego, California. Defendant Ramos is a
4    correctional sergeant at RJD. On the date of the events in question, Ramos was
5    supervising staff in the visitor processing room at the facility. According to Ramos, she
6    received a telephone call at approximately 9:00 a.m. that morning from an anonymous
7    individual who claimed to be a regular visitor at RJD. The individual indicated that Mrs.
8    Loftis, “the approved visitor of Inmate Loftis, . . . was bringing narcotics into the visiting
9    room every weekend.” Ramos Decl. ¶ 2. The individual stated she had witnessed the
10   smuggling of contraband into RJD by Mrs. Loftis and Inmate Loftis in the presence of
11   Junior.2 According to Ramos, the individual further “stated that Mrs. Loftis would be
12   bringing narcotics into the visiting room again that day.” Id. Ramos communicated the
13   information to her supervisor, Lieutenant Wilborn. They decided that Ramos would
14   confront Mrs. Loftis in order to determine whether she was in possession of contraband.
15              At approximately 11:30 a.m., Mrs. Loftis and Junior arrived at the visitor
16   processing room to visit Inmate Loftis. Defendant Ramos approached Mrs. Loftis. The
17   ensuing events, and the nature of the interaction between Ramos and Mrs. Loftis, are
18   disputed by the parties. For example, Ramos states that she “asked” Mrs. Loftis if they
19   could speak privately, and Mrs. Loftis agreed. Ramos Decl. ¶ 4. In contrast, Mrs. Loftis
20   states that Ramos “ordered” her to “accompany her into the office and leave Junior sitting
21   in a chair stationed outside of the office door.” Loftis Decl. ¶ 16.
22
23                                                  
24   1
       These material facts are taken from Defendants’ Separate Statement of Uncontested Facts, Plaintiffs’
25   Separate Statement of Disputed and Undisputed Facts, and the parties’ supporting declarations and
     exhibits. Where a material fact is in dispute, it will be so noted. Particular disputed material facts that
26   are not recited in this section may be discussed infra. Facts that are immaterial for purposes of resolving
     the current motion are not included in this recitation.
27
     2
      Plaintiffs do not dispute that Defendant Ramos received this anonymous telephone call, but Mrs. Loftis
28   denies the truth of the individual’s allegations.

                                                            2
                                                                                           16cv2300-MMA (MSB)
1               Mrs. Loftis states that Defendant Valadez was also present in the office, and “took
2    up an interior guard position in front of the door, preventing” Mrs. Loftis from exiting.
3    Id. ¶ 17. Defendant Ramos states that when she asked Mrs. Loftis if she had contraband
4    in her possession, Mrs. Loftis “hesitated” and asked “What’s going to happen to my
5    son?” Ramos Decl. ¶ 5. Mrs. Loftis denies making any such statement. Mrs. Loftis
6    states that Ramos told her about the anonymous call, and advised Mrs. Loftis that she
7    would have to consent to a cavity search if she wanted to visit Inmate Loftis. Mrs. Loftis
8    claims that she denied possessing contraband, refused to consent to a strip search, and
9    requested that she and Junior either be allowed to continue their visit or be permitted to
10   leave. According to Mrs. Loftis, Ramos threatened her with possible incarceration and
11   loss of parental rights over Junior. Ramos denies threatening Mrs. Loftis.
12              Defendant Ramos informed the on-call Investigative Services Unit Officer,
13   Defendant Davis, of the events in question. According to Defendant Davis:
14              ISU Correctional Officer [Defendant] J. Ugalde and I had been working an
                ongoing narcotics investigation within RJD that involved Mrs. Loftis and
15
                Inmate Loftis smuggling in narcotics into RJD. Through that investigation
16              Officer Ugalde and I received information about Mrs. Loftis’s and inmate
                Loftis’s alleged illegal actions trafficking narcotics within RJD. For instance,
17
                we received information that inmates had purchased narcotics from Inmate
18              Loftis numerous times, and that Mrs. Loftis brought the narcotics, as well as
                tobacco, into RJD every weekend during her contact visits with Inmate Loftis
19
                in the prison’s visiting room.
20
                We also received information that Inmate Loftis was one of the main suppliers
21
                of narcotics and tobacco on Facility A, and that the narcotics are paid for by
22              sending money to Mrs. Loftis in Ramona, California by Western Union
                money orders.
23
24   Davis Decl. ¶¶ 5-6.3 After speaking to Ramos, Defendant Davis spoke to Mrs. Loftis via
25   speaker phone, and advised her that he suspected her of smuggling contraband into RJD.
26
                                                    
27
     3
      Plaintiffs do not dispute that Defendants Davis and Ugalde had been conducting such an investigation,
28   but Mrs. Loftis denies the truth of the allegations.

                                                       3
                                                                                       16cv2300-MMA (MSB)
1    According to Davis, “Mrs. Loftis immediately replied ‘I don’t want my child to go to
2    Child Protective Services.’” Davis Decl. ¶ 8. Mrs. Loftis denies making this statement.
3    Davis advised Mrs. Loftis that he believed probable cause existed to obtain a telephonic
4    search warrant from San Diego Superior Court. Davis then contacted the on-call San
5    Diego County District Attorney to advise that he and his partner, Defendant Ugalde,
6    would be petitioning for a telephonic search warrant to search Mrs. Loftis. Davis next
7    contacted Ugalde, and asked him to go to RJD and start preparing the paperwork for the
8    search warrant application. Davis arrived at RJD approximately one hour and twenty
9    minutes after speaking to Defendant Ramos and Mrs. Loftis on the telephone.
10              While Defendant Ugalde prepared the search warrant application, Defendant Davis
11   met with Mrs. Loftis. According to Davis, he urged Mrs. Loftis to voluntarily surrender
12   possession of any contraband on her person. Davis claims that Mrs. Loftis eventually
13   reached into her undergarment, and appeared to be ready to pull something out. Davis
14   states that he instructed Mrs. Loftis to stop so that he could have female officers conduct
15   an unclothed body search. Mrs. Loftis denies that these events occurred. Thereafter,
16   Defendant Ramos presented Mrs. Loftis with a California Department of Corrections
17   Form 888, “Notice of Request to Search.” Mrs. Loftis signed her name on the signature
18   line next to a check-marked box indicating that she “voluntarily” agreed to be searched.
19   Pl. Ex. 10. Mrs. Loftis does not dispute that her signature appears on the document, but
20   claims that Defendant Ramos lied and told her it was a search warrant “authorizing the
21   use of force” in order to conduct a court-ordered strip search. Loftis Decl. ¶ 32. Mrs.
22   Loftis denies that she voluntarily consented to an unclothed body search. Meanwhile,
23   Defendant Ugalde did not finish preparing the paperwork for a search warrant application
24   because Davis advised him that Ms. Loftis had “voluntarily” consented to be searched.4
25   Ugalde Decl. ¶ 8.
26
                                                    
27
     4
      Plaintiffs do not dispute that Defendants Davis and Ugalde had this conversation, but as noted, Mrs.
28   Loftis denies voluntarily consenting to an unclothed body search.

                                                        4
                                                                                         16cv2300-MMA (MSB)
1          Defendants Ramos and Valadez, who are both female, conducted the unclothed
2    body search of Mrs. Loftis in a file room, with a single window that was covered during
3    the search. Neither defendant touched Mrs. Loftis at any time during the search.
4          Mrs. Loftis and Junior remained separated for the duration of the events that day,
5    which took place over the course of approximately three and a half hours. During that
6    time, Mrs. Loftis states that she observed Junior crying, and she asked repeatedly to be
7    reunited with him. According to Mrs. Loftis, Defendant Ramos first told her that she “no
8    longer had custody of Junior, that [Child Protective Services] was being contacted, and
9    that I could not speak with him.” Loftis Decl. ¶ 20. Mrs. Loftis states that Ramos and
10   Davis later claimed that “Junior had been picked up by Child Protective Services.” Id. ¶
11   31. According to Junior, he cried for “a long time” after being separated from his
12   mother. Jr. Depo. at 19. Junior states that he asked to see his mother and the “cops” told
13   him “no.” Id. Defendants contend that none of the officers observed Junior crying at any
14   time. Defendants assert that various correctional officers supervised Junior, provided
15   him with water and toys to amuse himself, and took him outside to walk around.
16   Defendants did not permit Mrs. Loftis and Junior to visit with Inmate Loftis that day.
17   Ultimately, Defendant Ramos permanently prohibited Mrs. Loftis from visiting Inmate
18   Loftis at RJD. See Pl. Ex. 13.
19         Based on these events, Plaintiffs claim that Defendants violated their Fourth
20   Amendment rights by unlawfully detaining them for more than three hours. Mrs. Loftis
21   claims that Defendants violated her Fourth Amendment rights by subjecting her to a
22   warrantless and nonconsensual unclothed body search. Plaintiffs further allege that
23   Defendants violated their Fourteenth Amendment substantive due process right to
24   familial association. Defendants move for summary judgment on the merits of all claims.
25   Defendants also move for summary judgment on the basis of qualified immunity.
26                                       LEGAL STANDARD
27         “A party may move for summary judgment, identifying each claim or defense – or
28   the part of each claim or defense – on which summary judgment is sought. The court

                                                  5
                                                                              16cv2300-MMA (MSB)
1    shall grant summary judgment if the movant shows that there is no genuine dispute as to
2    any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
3    P. 56(a). A fact is material if it could affect the outcome of the suit under applicable law.
4    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A dispute about a
5    material fact is genuine if there is sufficient evidence for a reasonable jury to return a
6    verdict for the non-moving party. Id. at 248.
7          The party seeking summary judgment bears the initial burden of establishing the
8    basis of its motion and of identifying the portions of the declarations, pleadings, and
9    discovery that demonstrate absence of a genuine issue of material fact. See Celotex Corp.
10   v. Catrett, 477 U.S. 317, 323 (1986). If the moving party does not bear the burden of
11   proof at trial, he may discharge his burden of showing no genuine issue of material fact
12   remains by demonstrating that “there is an absence of evidence to support the nonmoving
13   party’s case.” Id. at 325. The burden then shifts to the opposing party to provide
14   admissible evidence beyond the pleadings to show that summary judgment is not
15   appropriate. Id. at 324. The party opposing summary judgment cannot “rest upon the
16   mere allegations or denials of [its] pleading but must instead produce evidence that sets
17   forth specific facts showing that there is a genuine issue for trial.” Estate of Tucker v.
18   Interscope Records, 515 F.3d 1019, 1030 (9th Cir.), cert. denied, 555 U.S. 827 (2008)
19   (internal quotation marks omitted).
20         “In judging evidence at the summary judgment stage, the court does not make
21   credibility determinations or weigh conflicting evidence. Rather, it draws all inferences
22   in the light most favorable to the nonmoving party.” Soremekun v. Thrifty Payless, Inc.,
23   509 F.3d 978, 984 (9th Cir. 2007).
24                                            DISCUSSION
25         To prevail on a claim under 42 U.S.C. § 1983, a plaintiff must prove that the
26   defendant, while acting under color of state law, deprived the plaintiff of a right or
27   privilege conferred by the Constitution of the United States. See Nelson v. Campbell, 541
28   U.S. 637, 643 (2004) (citing 42 U.S.C. § 1983).

                                                    6
                                                                                 16cv2300-MMA (MSB)
1           An official deprives a plaintiff “of a constitutional right, within the meaning of
2    section 1983, if he does an affirmative act, participates in another’s affirmative acts, or
3    omits to perform an act which he is legally required to do that causes the deprivation of
4    which [the plaintiff complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
5    As such, a defendant’s “liability under section 1983 is predicated on his integral
6    participation in the alleged violation. Integral participation does not require that each
7    officer’s actions themselves rise to the level of a constitutional violation. But it does
8    require some fundamental involvement in the conduct that allegedly caused the
9    violation.” Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007)
10   (internal citations and quotations omitted). Because Defendants do not argue otherwise,
11   and viewing the facts in the light most favorable to Plaintiffs, the Court considers each
12   defendant an “integral participant” in each of the alleged constitutional violations. The
13   Court addresses each constitutional violation in turn.
14          1. Fourth Amendment: Unreasonable Seizure
15          Defendants move for summary judgment as to Plaintiffs’ Fourth Amendment
16   unreasonable seizure claims. Defendants argue that in the prison visitation context,
17   Plaintiffs’ three and a half hour detention was reasonable to ensure the safety of the
18   facility and to secure against the introduction of contraband. Defendants assert that
19   reasonable suspicion supported Plaintiffs’ detention in light of the anonymous caller’s tip,
20   Mrs. Loftis’ own actions, and the corroborating information from Davis and Ugalde’s
21   investigation into Mrs. Loftis and Inmate Loftis’ alleged smuggling activities. Plaintiffs
22   contend that the information provided by the anonymous caller was insufficient to
23   establish reasonable suspicion of criminal activity. Plaintiffs further assert that disputed
24   material facts preclude a legal determination regarding the lawfulness of the detention in
25   this case.
26                a) Relevant Law
27          The Fourth Amendment to the United States Constitution guarantees “[t]he right of
28   the people to be secure in their persons, houses, papers, and effects, against unreasonable

                                                   7
                                                                                 16cv2300-MMA (MSB)
1    searches and seizures.” U.S. Const. amend. IV. To determine whether a seizure was
2    objectively reasonable, courts look at the totality of the circumstances, “assessing, on the
3    one hand, the degree to which [the seizure] intrudes upon an individual’s privacy and, on
4    the other, the degree to which it is needed for the promotion of legitimate governmental
5    interests.” Wyoming v. Houghton, 526 U.S. 295, 299–300 (1999). “It is nevertheless
6    clear that a seizure that is lawful at its inception can violate the Fourth Amendment if its
7    manner of execution unreasonably infringes interests protected by the Constitution.”
8    Illinois v. Caballes, 543 U.S. 405, 407 (2005).
9               In United States v. Winsor, 846 F.2d 1569 (9th Cir. 1988) (en banc), the Ninth
10   Circuit outlined its two-tier approach to the Fourth Amendment. “The general rule is that
11   seizures and searches must be supported by probable cause.” Winsor, 846 F.2d at 1575.
12   “A level of suspicion less than probable cause may justify a search or seizure if the
13   intrusion on the Fourth Amendment interests is minimal, and if the minimal intrusion is
14   outweighed by the government interests served by the police action.” Id. The Supreme
15   Court defined a “minimally intrusive” seizure in Terry v. Ohio, 392 U.S. 1 (1968), as one
16   that occurs in public and is brief.
17                          b) Analysis
18              The Court’s “initial task in this case is to determine the proper legal framework for
19   evaluating the reasonableness of the seizure[s] at issue.” United States v. Guzman-
20   Padilla, 573 F.3d 865, 882–83 (9th Cir. 2009). There are three aspects to Plaintiffs’
21   detention which the Court must analyze separately “because they implicate different
22   Fourth Amendment principles:” (1) Mrs. Loftis’ initial detention and questioning; (2)
23   Mrs. Loftis’ subsequent prolonged detention while Defendants sought a search warrant;
24   and (3) Junior’s detention.5 Sharp v. Cty. of Orange, 871 F.3d 901, 909 (9th Cir. 2017).
25
26                                                  

27   5
      The parties do not address Mrs. Loftis’ detention separately from the detention of Junior. However, as
     explained infra, Defendants did not detain Junior on suspicion of criminal activity. As such, the Fourth
28   Amendment inquiry as to the lawfulness of Junior’s detention is distinct.

                                                        8
                                                                                         16cv2300-MMA (MSB)
1                        i.     Mrs. Loftis’ Initial Detention
2          Defendant Ramos, with Defendant Valadez’s assistance, initially detained Mrs.
3    Loftis for the purpose of investigating her alleged participation in the smuggling of
4    contraband into RJD. The reasonableness of an investigative detention depends upon
5    “whether the [detaining] officer’s action was justified at its inception, and whether it was
6    reasonably related in scope to the circumstances which justified the interference in the
7    first place.” Terry, 392 U.S. at 20. Generally, “an investigative detention must be
8    temporary and last no longer than is necessary to effectuate the purpose of the” detention.
9    Florida v. Royer, 460 U.S. 491, 500 (1983). However, “the Terry-stop framework is an
10   inexact tool for use in the context of” prison visitation. United States v. Bravo, 295 F.3d
11   1002, 1012 n.8 (9th Cir. 2002) (making the same observation about the border search
12   context).
13         Arguably, Defendant Ramos did not need reasonable suspicion to initially detain
14   and briefly question Mrs. Loftis regarding the possession of contraband. As discussed
15   further below, the majority of circuit courts have held that prison “[v]isitors can be
16   subjected to some searches, such as a pat-down or a metal detector sweep, merely as a
17   condition of visitation, absent any suspicion.” Spear v. Sowders, 71 F.3d 626, 630 (6th
18   Cir. 1995) (emphasis added). If minimally intrusive searches require no particularized
19   suspicion, it logically follows that correctional officers may briefly detain visitors for
20   limited questioning regarding the possession or smuggling of contraband into the facility.
21         In any event, to find that reasonable suspicion existed to justify an investigative
22   detention, the court must examine the “totality of the circumstances” of the situation at
23   hand, in light of the officer’s own training and experience, and should uphold the
24   detention only if it finds that “the detaining officer ha[d] a ‘particularized and objective
25   basis’ for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273
26   (2002) (quoting United States v. Cortez, 449 U.S. 411, 417-18 (1981)). An “officer must
27   be able to point to specific and articulable facts which, taken together with rational
28   inferences from those facts, reasonably warrant” an intrusion into the privacy of the

                                                    9
                                                                                 16cv2300-MMA (MSB)
1    detained individual. Terry, 392 U.S. at 21. When considering the totality of the
2    circumstances, courts must keep in mind that reasonable suspicion is a “commonsense,
3    nontechnical conception[] that deal[s] with ‘the factual and practical considerations of
4    everyday life on which reasonable and prudent men, not legal technicians, act.’” Ornelas
5    v. United States, 517 U.S. 690, 695 (1996) (quoting Illinois v. Gates, 462 U.S. 213, 231
6    (1983)).
7          The facts available at the time of Mrs. Loftis’ initial detention established
8    reasonable suspicion to effectuate her seizure. See United States v. Smith, 217 F.3d 746,
9    749 (9th Cir. 2000) (“In order to determine if reasonable suspicion existed to justify an
10   investigatory stop, the court must consider the facts available to the officer at the moment
11   of seizure.”) (emphasis added). According to Ramos’ post-incident memorandum:
12         On Sunday, April 17, 2016 at approximately 0900 hours I received a phone
           call from a Visitor who stated she wanted to remain anonymous. Visitor stated
13
           civilian Marissa Loftis-Phillips . . . , and approved visitor for Inmate M. Loftis
14         [] was bringing in narcotics every weekend. I asked the anonymous caller how
           did she know. She stated she knew because they would do in front of her and
15
           her minor children. She said she was disgusted and felt that she should not
16         have to put her children and Mrs. Loftis child through that. She further went
           to state they would pass the drugs in front of minor [Junior] (son of Inmate
17
           Loftis and Mrs. Loftis). The anonymous called [sic] stated Ms. Loftis would
18         give the drugs to Inmate Loftis and then Inmate Loftis would give it to the
           porter to go back to A yard. The Anonymous caller stated she wanted to
19
           remain anonymous as she did not want any problems but, wanted to make
20         clear she would not tolerate another day of Mrs. Loftis being so blatant passing
           drugs in front of minors to including hers.
21
22   Pl. Ex. 8 at 1-2. Citizen witnesses are presumed reliable. See Ewing v. City of Stockton,
23   588 F.3d 1218, 1224 (9th Cir. 2009). Nevertheless, courts generally uphold the
24   lawfulness of an investigative detention “based on a[n anonymous] tip . . . only when the
25   information possesses sufficient indicia of reliability that are independently corroborated
26   by the police.” United States v. Thomas, 211 F.3d 1186, 1190 (9th Cir. 2000) (citing
27   Florida v. J.L., 529 U.S. 266 (2000) (holding stop invalid where anonymous tip
28

                                                   10
                                                                                 16cv2300-MMA (MSB)
1    “provided no predictive information and therefore left the police without means to test
2    the informant’s knowledge and credibility”)).
3               In this case, the anonymous visitor called Defendant Ramos, the visitor processing
4    room sergeant, directly at the prison, lending credibility to her allegations. See, e.g.,
5    Navarette v. California, 134 S.Ct. at 1689–90 (noting that if a “call has some features that
6    allow for identifying and tracing callers, and thus provide some safeguards against
7    making false reports with immunity . . . . Given the foregoing technological and
8    regulatory developments . . . a reasonable officer could conclude that a false tipster would
9    think twice before using such a system.”). The visitor alleged to have personally
10   observed Mrs. Loftis and Inmate Loftis smuggling contraband into RJD “every
11   weekend.” Pl. Ex. 8 at 1. The visitor provided details regarding the alleged method of
12   smuggling, as well as her rationale for placing the anonymous call. In sum, the
13   anonymous call exhibited “sufficient indicia of reliability.” United States v. Edwards,
14   761 F.3d 977, 984 (9th Cir. 2014).
15              Moreover, Defendant Ramos was acquainted with Mrs. Loftis based on her visits
16   with Inmate Loftis at RJD. See Ornelas, 517 U.S. at 700 (“[A] police officer may draw
17   inferences based on his own experience in deciding whether probable cause exists.”).
18   Ramos had observed some of these visits personally, and was aware that Mrs. Loftis and
19   Junior frequently visited Inmate Loftis.6 They arrived at the visitor processing room
20   several hours later. It is well-known that the “unauthorized use of narcotics is a problem
21   that plagues virtually every penal and detention center in the country,” Block v.
22   Rutherford, 468 U.S. 576, 588-89 (1984), and prisons are “fraught with serious security
23
24                                                  
25   6
       As previously noted, Defendant Ramos states in her declaration in support of summary judgment that
26   the anonymous visitor advised her that “Mrs. Loftis would be bringing narcotics into the visiting room
     again that day.” Ramos Decl. ¶ 2 (emphasis added). However, this detail is not included in Defendant
27   Ramos’ incident report, which she prepared immediately following the events in question, nor is it
     corroborated anywhere else in the record. While not determinative with respect to the reasonable
28   suspicion analysis, this discrepancy ultimately may be relevant to a probable cause determination.

                                                       11
                                                                                        16cv2300-MMA (MSB)
1    dangers. Smuggling of money, drugs weapons, and other contraband is all too common
2    an occurrence.” Bell v. Wolfish, 441 U.S. 520, 559 (1979).
3          Based on the information known to Defendant Ramos at the time, the Court finds
4    as a matter of law that reasonable suspicion existed to briefly detain Mrs. Loftis for
5    questioning upon her arrival that morning at RJD. See United States v. Smith, 217 F.3d
6    746, 749 (9th Cir. 2000) (“In order to determine if reasonable suspicion existed to justify
7    an investigatory stop, the court must consider the facts available to the officer at the
8    moment of seizure.”).
9                        ii.    Mrs. Loftis’ Subsequent Prolonged Detention
10         The parties do not dispute that when initially questioned by Defendant Ramos,
11   Mrs. Loftis denied possessing or smuggling contraband into RJD, and refused to consent
12   to an unclothed body search. It is also undisputed that Defendants did not permit Mrs.
13   Loftis to leave RJD at that point, and she remained detained for approximately three and
14   a half hours.
15         An investigatory detention may become a de facto arrest requiring probable cause
16   based on “the severity of the intrusion and the aggressiveness of the police action.”
17   Washington v. Lambert, 98 F.3d 1181, 1188 (9th Cir. 1996); see also Dunaway v. New
18   York, 442 U.S. 200, 212 (1979) (“When the detention exceeds the boundaries of a
19   permissible investigative stop, the detention becomes a de facto arrest requiring probable
20   cause.”). “In determining whether an official detention has ripened into an arrest, courts
21   consider the ‘totality of the circumstances.’ There has been an arrest if, under the
22   circumstances, a reasonable person would conclude that he was not free to leave after
23   brief questioning.” United States v. Del Vizo, 918 F.2d 821, 824 (9th Cir. 1990) (internal
24   citations omitted). As such, “whether the police physically restrict the suspect’s liberty is
25   an important factor in analyzing the degree of intrusion.” Id. at 1189.
26         Subsequent to Mrs. Loftis’ refusal to consent to an unclothed body search, she was
27   not free to leave. According to Mrs. Loftis, she was transferred to another office, the
28   door was closed, and an officer guarded the door to prohibit her from leaving. See Loftis

                                                   12
                                                                                 16cv2300-MMA (MSB)
1    Decl. ¶ 21. Defendant Ramos had previously taken possession of Mrs. Loftis’
2    identification. Mrs. Loftis’ car keys had been seized.7 According to Mrs. Loftis, she was
3    transferred to yet another office, where she communicated via speaker phone with
4    Defendant Davis, and remained under guard for another hour and a half. These facts are
5    undisputed. Accordingly, the Court determines as a matter of law that Mrs. Loftis was
6    subjected to a de facto arrest.8
7               The lawfulness of the de facto arrest is an issue for the jury. “Under the Fourth
8    Amendment, a warrantless arrest requires probable cause.” United States v. Lopez, 482
9    F.3d 1067, 1072 (9th Cir. 2007). Here, key facts material to the probable cause
10   determination are disputed by the parties. For example, Defendants rely on their personal
11   observations of Mrs. Loftis, including her demeanor and various statements she allegedly
12   made during the course of the detention, to assert that the prolonged detention was
13   reasonable. According to Defendants, Mrs. Loftis cried and expressed concern over
14   whether Junior would be placed in the custody of Child Protective Services. See, e.g.,
15   United States v. Mills, 280 F.3d 915, 921 (9th Cir. 2002) (finding that defendant’s
16   suspicious remarks to the police were a factor supporting probable cause). However,
17   Mrs. Loftis disputes those assertions in all respects.
18              In sum, the Court finds that it was reasonable to briefly detain Mrs. Loftis, and to
19   question her regarding the smuggling of contraband into RJD. However, the subsequent
20                                                  
21   7
       The parties dispute whether Defendant Ramos forcibly seized Mrs. Loftis’ purse and its contents,
22   including her car keys, or whether Mrs. Loftis voluntarily surrendered her car keys to Defendant Davis.
     Regardless, it is undisputed that Mrs. Loftis no longer had the means of departing the prison in her own
23   vehicle.
24   8
      Neither party moved for summary judgment as to this specific issue. However, the Ninth Circuit has
25   held that “[d]istrict courts unquestionably possess the power to enter summary judgment sua sponte,”
     Norse v. City of Santa Cruz, 629 F.3d 966, 971 (9th Cir. 2010), “so long as the losing party was on
26   notice that she had to come forward with all of her evidence.” Celotex, 477 U.S. at 326. Defendants
     moved for summary judgment as to the lawfulness of Mrs. Loftis’ detention, therefore they were on
27   notice that “they had to come forward with sufficient evidence to defeat” Mrs. Loftis’ Fourth
     Amendment unreasonable seizure claim. See Rabinovitz v. City of L.A., 287 F. Supp. 3d 933, 967 n.20
28   (C.D. Cal. 2018).

                                                        13
                                                                                          16cv2300-MMA (MSB)
1    prolonged detention rose to the level of a de facto arrest. Disputed issues of material fact
2    exist as to the reasonableness of the de facto arrest. Accordingly, the Court denies
3    Defendant’s motion for summary judgment as to Mrs. Loftis’ Fourth Amendment
4    unreasonable seizure claim.
5                       iii.   Junior’s Detention
6          The parties do not dispute that Junior was technically seized within the meaning of
7    the Fourth Amendment. Nor do the parties suggest that Defendants suspected Junior of
8    criminal activity. As such, unlike his mother, Junior was not subjected to a de facto
9    arrest. See, e.g., Cherrington v. Skeeter, 344 F.3d 631, 638 (6th Cir. 2003) (noting that a
10   minor child was not subjected to arrest even though she was contemporaneously detained
11   with her mother who was under arrest). “[I]n cases involving seizures short of a
12   traditional arrest, the courts should be guided by ‘the ultimate standard of reasonableness
13   embodied in the Fourth Amendment.’” Id. at 638 (citing Michigan v. Summers, 452 U.S.
14   692, 699–700 (1981); Terry, 392 U.S. at 19); see also Matheny v. Boatright, 970 F. Supp.
15   1039, 1041 (S.D. Ga. 1997) (applying reasonableness standard in case where defendant
16   officers brought plaintiff children along as their mother was arrested on drug charges,
17   taken to a detention facility, interrogated, and booked).
18         Determining the reasonableness of a seizure requires a balancing of “‘the nature
19   and quality of the intrusion on the individual’s Fourth Amendment interests’ against the
20   countervailing government interests at stake.” Graham v. Conner, 490 U.S. 386, 396
21   (1989) (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)). Here, viewing the facts in
22   the light most favorable to Junior, a rational jury could conclude that his detention was
23   unreasonable under the circumstances. Junior was six years-old, separated from his
24   mother without explanation for three and a half hours, and sequestered in a room under
25   the supervision of uniformed correctional officers. According to Plaintiffs, Junior cried
26   and was upset. Defendant Davis states that he allowed Mrs. Loftis to call someone to
27   come pick up Junior from RJD. However, Mrs. Loftis denies that this occurred. As such,
28

                                                  14
                                                                               16cv2300-MMA (MSB)
1    triable issues of fact preclude summary judgment as to Junior’s Fourth Amendment
2    claim.
3               2. Fourth Amendment: Unreasonable Search
4               Defendants move for summary judgment as to Mrs. Loftis’ Fourth Amendment
5    unreasonable search claim, arguing that Mrs. Loftis voluntarily consented to the
6    unclothed search of her person. Defendants also contend that reasonable suspicion
7    supported the search.9 Mrs. Loftis denies that she voluntarily consented to an unclothed
8    body search, and argues that triable issues of fact exist regarding the reasonableness of
9    the search.
10                          a) Relevant Law
11              The Fourth Amendment guarantees the right of citizens to be free from
12   unreasonable governmental searches. U.S. Const. amend. IV. “[S]ubject only to a few
13   specifically established and well-delineated exceptions,” a search is presumed to be
14   unreasonable under the Fourth Amendment if it is not supported by probable cause and
15   conducted pursuant to a valid search warrant. Katz v. United States, 389 U.S. 347, 357
16   (1967). The majority of courts have held that the prison visitation context constitutes one
17   of these exceptions, such that an unclothed body search of a prison visitor may be
18   conducted based on the lesser standard of reasonable suspicion. See, e.g., O’Con v.
19   Katavich, No. 1:13-cv-1321-AWI-SKO, 2013 U.S. Dist. LEXIS 168387, at *15-16 (E.D.
20   Cal. Nov. 25, 2013) (“Although not yet addressed by the Ninth Circuit in a published
21   opinion, many other Courts of Appeals have concluded that, after weighing the state’s
22   legitimate interest in prison security against the privacy rights of prison visitors, a visitor
23   may only be subjected to a strip search if the search is supported by reasonable
24
                                                    
25
26   9
       Although at first blush Defendants appear to argue that the search was supported by probable cause,
     this assertion appears only in the issue statement in their memorandum of points and authorities. The
27   substance of their argument focuses on the reasonable suspicion standard. Moreover, in their reply brief,
     Defendants do not contend that the probable cause existed to support the search. Defendants argue that
28   the search was supported by reasonable suspicion.

                                                        15
                                                                                         16cv2300-MMA (MSB)
1    suspicion.”) (citing Blackburn v. Snow, 771 F.2d 556, 563 (1st Cir. 1985); Varrone v.
2    Bilotti, 123 F.3d 75 (2d Cir. 1997); United States v. Johnson, 27 F.3d 564 (4th Cir. 1994);
3    Spear v. Sowders, 71 F.3d 626, 630 (6th Cir. 1995) (en banc); Burgess v. Lowery, 201
4    F.3d 942 (7th Cir. 2000); Thorne v. Jones, 765 F.2d 1270, 1276-77 (5th Cir. 1985); Boren
5    v. Deland, 958 F.2d 987 (10th Cir. 1992); Hunter v. Auger, 672 F.2d 668, 674 (8th Cir.
6    1982); Kirkpatrick v. City of L.A., 803 F.2d 485, 488-89 (9th Cir. 1986) (in applying
7    reasonable suspicion test, court cited strip search cases concerning prisoners, prison
8    guards, and visitors reasoning those cases provide a “meaningful parallel” for analysis of
9    reasonableness of strip search of officers accused of stealing from arrestee)).
10                 b) Analysis
11          Defendants argue that Mrs. Loftis voluntarily consented to an unclothed body
12   search. Voluntary consent is a recognized exception to the warrant requirement. See
13   Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). However, every salient fact
14   surrounding Mrs. Loftis’ purported consent is disputed by the parties. Moreover, Mrs.
15   Loftis “alleges that prison officials detained her, that such detention was without probable
16   cause, and that they told her she would not be permitted to depart without consenting to a
17   search. These circumstances, if proven true, would vitiate her consent and would amount
18   to a violation of her constitutional right to be free from being detained absent probable
19   cause.” Spear, 71 F.3d at 632.
20          Defendants argue that even if Mrs. Loftis did not consent, the search was properly
21   supported by reasonable suspicion. As set forth above, courts have uniformly held that
22   reasonable suspicion is the constitutional prerequisite to performing an unclothed body
23   search of a prison visitor. The information provided by the anonymous visitor, combined
24   with the information Defendants Davis and Ugalde had obtained during their ongoing
25   investigation of Mrs. Loftis and Inmate Loftis, in light of Defendants’ experience,
26   training, and familiarity with the Loftis family, gave rise to a reasonable suspicion that
27   Mrs. Loftis may have been attempting to smuggle contraband into RJD. In the prison
28   visitation context, this is all the law requires.

                                                     16
                                                                                16cv2300-MMA (MSB)
1          In sum, the crux of the purported violation of Mrs. Loftis’ Fourth Amendment
2    rights rests not on the fact that she was ultimately searched, but rather on the fact that
3    Defendants placed her under de facto arrest in order to do so. See Spear, 71 F.3d at 632
4    (“The clearly established rights that the defendants may have violated, taking the view of
5    the facts most favorable to the plaintiff, are the right not to be detained without probable
6    cause, and the right not to be searched for administrative reasons without having a chance
7    to refuse the search and depart.”). As discussed above, the reasonableness of Mrs. Loftis’
8    prolonged detention is a question for the jury to decide. The reasonableness of the search
9    is not. Defendants are entitled to summary judgment on Mrs. Loftis’ Fourth Amendment
10   unreasonable search claim.
11         3. Fourteenth Amendment: Familial Association
12         Defendants move for summary judgment as to Plaintiffs’ Fourteenth Amendment
13   familial association claims. Defendants argue that their actions on the date in question
14   did not rise the level of a constitutional violation. Plaintiffs contend that genuine issues
15   of material fact regarding the reasonableness of their prolonged detention and separation
16   preclude summary judgment.
17         The Fourteenth Amendment prohibits states from depriving “any person of life,
18   liberty, or property, without due process of law.” U.S. Const. amend. XIV § 1. “Parents
19   and children may assert Fourteenth Amendment substantive due process claims if they
20   are deprived of their liberty interest in the companionship and society of their child or
21   parent through official conduct.” Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062,
22   1075 (9th Cir. 2013); see also Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir.
23   2011) (“The substantive due process right to family integrity or to familial association is
24   well established.”). However, as the Supreme Court has iterated on multiple occasions,
25   substantive due process should not be called upon when a specific constitutional
26   provision protects the right allegedly infringed upon. See, e.g., United States v. Lanier,
27   520 U.S. 259, 272 n. 7 (1997) (“[I]f a constitutional claim is covered by a specific
28   constitutional provision, such as the Fourth or Eighth Amendment, the claim must be

                                                   17
                                                                                 16cv2300-MMA (MSB)
1    analyzed under the standard appropriate to that specific provision, not under the rubric of
2    substantive due process.”).
3               To the extent that Plaintiffs’ Fourteenth Amendment claims are premised on the
4    reasonableness of their prolonged detention, those claims fail as a matter of law. Where a
5    plaintiff premises a Fourth Amendment claim and a substantive due process claim on the
6    same offending conduct, the due process claim cannot go forward. See, e.g., Graham,
7    490 U.S. at 394 (“Because the Fourth Amendment provides an explicit textual source of
8    constitutional protection against . . . physically intrusive governmental conduct, that
9    Amendment, not the more generalized notion of ‘substantive due process,’ must be the
10   guide for analyzing these claims . . . .”). The Fourth Amendment specifically addresses
11   the seizures at issue in this case, and thus Plaintiffs’ claims must be considered under the
12   Fourth Amendment, not under the rubric of substantive due process.10 Accordingly, the
13   Court GRANTS Defendants’ motion for summary judgment as to Plaintiffs’ Fourteenth
14   Amendment claims.
15              4. Qualified Immunity
16              Finally, Defendants claim qualified immunity from suit. Qualified immunity
17   shields government officials from the burdens of litigation “as long as their actions could
18   reasonably have been thought consistent with the rights they are alleged to have
19   violated.” Anderson v. Creighton, 483 U.S. 635, 638 (1987). A defendant is entitled to
20   qualified immunity if, “[t]aken in the light most favorable to the party asserting the
21   injury, . . . the facts alleged [do not] show the officer’s conduct violated a constitutional
22   right,” or if the right violated was not clearly established at the time of the violation.
23   Saucier v. Katz, 533 U.S. 194, 201 (2001). Put another way, “at summary judgment, an
24   officer may be denied qualified immunity in a § 1983 action only if (1) the facts alleged,
25                                                  
26
     10
       Essentially, the claims are duplicative. This is illustrated by the fact that when an individual asserting
27   a violation of their right to familial association also claims an unreasonable seizure, “the tests under the
     Fourteenth Amendment and the Fourth Amendment . . . are the same.’” Jones v. Cty. of L.A., 722 F.
28   App’x 634, 637 (9th Cir. 2018) (unpublished).

                                                          18
                                                                                            16cv2300-MMA (MSB)
1    taken in the light most favorable to the party asserting injury, show that the officer’s
2    conduct violated a constitutional right; and (2) the right at issue was clearly established at
3    the time of the incident such that a reasonable officer would have understood his conduct
4    to be unlawful in that situation.” Easley v. City of Riverside, 890 F.3d 851, 856 (9th Cir.
5    2018). A court may “exercise [its] sound discretion in deciding which of the two prongs
6    of the qualified immunity analysis should be addressed first in light of the circumstances
7    in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).
8          As set forth above, the Court finds as a matter of law that Defendants did not
9    violate Mrs. Loftis’ Fourth Amendment rights based on the search of her person. The
10   Court further finds that Plaintiffs’ Fourteenth Amendment substantive due process claims
11   are subject to dismissal because those claims are premised on the same facts underlying
12   their Fourth Amendment unreasonable seizure claims. As such, the Court need not
13   engage in an additional qualified immunity analysis with respect to these claims. See id.,
14   555 U.S. at 236 (“The judges of the district courts and the courts of appeals should be
15   permitted to exercise their sound discretion in deciding which of the two prongs of the
16   qualified immunity analysis should be addressed first in light of the circumstances in the
17   particular case at hand.”).
18         This leaves the question of whether Defendants are entitled to qualified immunity
19   with respect to Plaintiffs’ Fourth Amendment unreasonable seizure claims. Viewing the
20   facts in the light most favorable to Plaintiffs, a rational jury could conclude that
21   Defendants violated Plaintiffs’ Fourth Amendment rights to not be unreasonably seized.
22   Moving to the second step of the qualified immunity inquiry, “[q]ualified immunity gives
23   government officials breathing room to make reasonable but mistaken judgments,” but
24   only with respect to “open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743
25   (2011). Here, it was well-established at the time of the incident that individuals may not
26   be subjected to a de facto arrest in the absence of probable cause. See Green v. City &
27   Cty. of San Francisco, 751 F.3d 1039, 1052 (9th Cir. 2014). Reasonable correctional
28   officers would have known that it was unlawful to detain Mrs. Loftis for three and a half

                                                   19
                                                                                 16cv2300-MMA (MSB)
1    hours because she refused to consent to an unclothed body search, in the absence of
2    probable cause. Likewise, reasonable officers would not have believed it was lawful to
3    detain a six year-old for three and a half hours, while keeping him separated from his
4    mother for the entire duration and in the custody of uniformed strangers. Based on the
5    current record, Defendants are not entitled to qualified immunity with respect to
6    Plaintiffs’ Fourth Amendment unreasonable seizure claims.
7                                           CONCLUSION
8          Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
9    Defendants’ motion for summary judgment. The Court DISMISSES Plaintiffs’
10   Fourteenth Amendment Claims and Mrs. Loftis’ Fourth Amendment unreasonable search
11   claim. Plaintiffs’ Fourth Amendment unreasonable seizure claims must proceed to trial.
12   The Court will issue a pretrial scheduling order setting all pertinent deadlines and
13   hearings, including a trial date, forthwith. The Court ORDERS the parties to jointly
14   contact the chambers of the assigned magistrate judge within three business (3) days of
15   the date this Order is filed, for the purpose of scheduling a mandatory settlement
16   conference at the convenience of the magistrate judge.
17         IT IS SO ORDERED.
18   DATE: March 5, 2019                    _______________________________________
                                            HON. MICHAEL M. ANELLO
19
                                            United States District Judge
20
21
22
23
24
25
26
27
28

                                                  20
                                                                               16cv2300-MMA (MSB)
